DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This communication is in response to the application filled on July 23rd, 2019. The rejections are as stated below.
Claims 1-20 are currently pending in this application.
Claims 1-17 have been examined.
Claims 18-20 are withdrawn.            


Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election with traverse of invention I (claims 1-17) in the reply filed on April 5th, 2021 is acknowledged.  The traversal is not found to be persuasive because claims 1-17 are distinct from claims 18-20 as indicated in the restriction requirement office action mailed on February 9th, 2021. There are search areas that are required for each independent claim that are not required for others. Furthermore, the scope of the inventions is distinct from one another. For example, group I has separate utility such as accessing an interface; selecting an article; selecting one or more heat transfer items; arranging the one or more heat 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: 
“…where the interface component is configured to allow a user upload a heat transfer pattern.” in claim 5.
“…where the interface component is configured to interpret the heat transfer pattern and map the heat transfer pattern to an interface heat transfer pattern specific to an article.” in claim 6.
“…where the interface component is configured to allow a user to input information on a specific article in order to upload article identity information to the ordering interface.” in claim 7.
“…where the interface component is configured to allow a user to scan a label on the specific article in order to upload the article identity information.” in claim 8.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (See Applicant’s Specification ¶0011, ¶0055 and ¶0061).
If applicant does not intend to have this limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being 


Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In particular, claims 7 and 8 recite the limitations “…allow a user to input information…” and “…allow a user to scan a label…” in lines (22-23) and (26-27), respectively. It is unclear if the “…allow a user to input information…” and “…allow a user to scan a label…” of lines (22-23) and (26-27), respectively, is different from or the same as the “…to allow a user upload a heat transfer pattern …” of lines (14-15) of claim 5. For purposes of compact prosecution, Examiner will interpret “…allow a user to input information…” and “…allow a user to scan a label…” in lines (22-23) and (26-27), respectively, to read as “…allow the user to input information…” and “…allow the user to scan a label…”. Appropriate correction is required.

In particular, claim 13 recites the limitations “…scanning an RFID tag of an article…” in lines (16-17). It is unclear if the “…scanning an RFID tag of an article…” of lines (16-17) is different from or the same as the “…selecting an article…” of line (3) of claim 10. For purposes of compact prosecution, Examiner will interpret “…scanning an RFID tag of an article…” in lines (16-17) to read as “…scanning an RFID tag of the article…”. Claims 14 and 15 inherit the deficiencies noted in claim 13. Appropriate correction is required.

In particular, claim 14 recites the limitation “…if the garment is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the garment” in lines (22-23). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (22-23) of claim 14 to read as “…if the article article 

In particular, claim 15 recites the limitation “…where information about the garment comprises attribute information stored in the RFID tag…” in lines (25-26). There is insufficient antecedent basis for these limitations in the claims. For purposes of compact prosecution, Examiner will interpret lines (25-26) of claim 15 to read as “…where information about the article 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

In the instant case, claims 1-9 are directed to a system and claims 10-17 are directed to a process (see MPEP 2106.03). Claims 1 and 10 are parallel in nature, therefore, the analysis will use claims 1 and 10 as representative claims. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 10 (representative) recites the abstract idea of “ordering a customized article”. 
Specifically, claim 1 (representative) recites a workflow having an ordering and initiating a bonding process.
Specifically, claim 10 (representative) recites selecting an article; selecting one or more heat transfer items; arranging the one or more heat transfer items on the article; and finalizing an order.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 1 and 10 recite the abstract idea of “ordering a customized article”, as noted above. These concepts are considered 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1 and 10 include additional elements such as an interface component, a digital workflow, a bonder and a vision system. These elements of an interface component, a digital workflow, a bonder and a vision system demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Additionally, the bonder adds insignificant extra-solution activity to the judicial exception. The applicant's claims are merely initiating a bonding process which is performed by a generic bonder and the asserted functions performed by the bonder amount to no more than mere extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g)). Accordingly, these additional elements do not integrate the abstract 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “ordering a customized article” (claims 1 and 10) (i.e., the abstract idea) and does not add meaningful limitations to the abstract idea beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Additionally, the bonder as explained previously is extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III (B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a bonder configured to initiate a bonding process that is recited at a high level of generality, and, as disclosed in the specification, is also well-known (See Applicant’s Specification ¶0005 and ¶0011). This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, the claims do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. Therefore, the additional elements alone or in ordered combination do not render the 
Dependent claims 3-5, 7, 8 and 11 do not aid in the eligibility of independent claims 1 and 10 as they merely act to provide further embellishments of the abstract idea recited in claims 1 and 10. Accordingly, claims 3-5, 7, 8, 11 and 12 are ineligible.
Dependent claims 2, 6, 9, 12-17 further recite the additional element(s) of a touch screen, an interface heat transfer pattern, a self-service kiosk, an RFID tag, an RFID scanner, a database, an online database, a web interface and a mobile device application. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 2, 6, 9, 13-17 are ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12, 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell et al. (US 2020/0063310 A1).

As per claim 10, Bell et al. (hereinafter “Bell”) discloses a method for ordering a customized article comprising (Abstract): 
accessing an interface (¶0100 […the user accesses the system through either or both of native and nonnative applications…] in view of Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105); 
selecting an article (Fig. 17; ¶0118 [The fabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For each jeans model or fit (e.g., models or fits 311, 501, 505, 511, 515, 541, 569, 721, and others), there would be one image in each different material or base fit fabric.]); 
selecting one or more heat transfer items (Fig. 17 (Laser Input Files 1722); ¶0119 [The laser input file can be selected from a library of laser input files 1722 (e.g., files created from vintage jeans or from a group of designers), may be a file 1718 created by the user, or may be a file uploaded or provided by the user.…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]); 
arranging the one or more heat transfer items on the article (¶0119 […The preview tool allows a user to make and see changes…] and ¶0121 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment); and 
finalizing an order (¶0153 […After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system]).

As per claim 11, Bell, as shown above, discloses the method of claim 10. Bell further discloses uploading a heat transfer pattern into the interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the 

As per claim 12, Bell, as shown above, discloses the method of claim 11. Bell further discloses interpreting, by the interface, the heat transfer pattern (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 […Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)); and 
mapping, by the interface, the heat transfer pattern to an interface heat transfer pattern specific to the article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…] and ¶0168)).

As per claim 16, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a web interface (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶¶0100-0101 […For example, client can access the system through a Web 

As per claim 17, Bell, as shown above, discloses the method of claim 10. Bell further discloses where the interface is a mobile device application (Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105 in view of ¶0100 [In other implementations, the user accesses the system through either or both of native and nonnative applications. Native applications are locally installed on the particular computing system and are specific to the operating system or one or more hardware devices of that computing system, or a combination of these. These applications (which are sometimes also referred to as “apps”) can be updated (e.g., periodically) via a direct internet upgrade patching mechanism or through an applications store (e.g., Apple iTunes and App store, Google Play store, Windows Phone store, and Blackberry App World store).]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson et al. (US 2018/0361730 A1).

As per claim 1, Bell teaches a heat transfer bonding system comprising (Abstract, ¶0168 […Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, tab, foil, rivet, sequin, pocket, thread, or zipper…]): 
an interface component (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105); 
a digital workflow having an ordering interface (Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154 […The apparel management system is connected by a network 2124 to components of the system, including sales and ordering 2126…Using the sales and order component, a customer can preview and selects garments to order…After the customer completes the order, the order is sent via the network (e.g., Internet) to the apparel management system…The apparel management system sends the order to the manufacturing component, where the order is made…]); and 
a vision system (Fig. 26; ¶0165 […The projector preview tool allows a user to design garments, such as using the digital brief tool, and see the designed garment projected onto a surface in real life…This tool can be used to project a wear or other finishing pattern (e.g., from a laser input file) onto a physical pair of jeans in a particular base fabric template being worn by a mannequin, person, or other physical object.]).
While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach a bonder configured to initiate a bonding process.
However, in the field of heat transfer presses, Robinson et al. (hereinafter “Robinson”) a bonder configured to initiate a bonding process (Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 
The system of Robinson is applicable to the system of Bell as they share characteristics and capabilities, namely, they are directed to garment manufacturing. It would have been obvious to one of ordinary skill in the art at the time of filing to modify laser finishing and heat transfer patterns, as taught by Bell with a bonder configured to initiate a bonding process, as taught by Robinson. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in order to improve the bonding process in head presses (Robinson: ¶0007) and provide an efficient bonding of the transfers to materials (Robinson: ¶0005)

	As per claim 2, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component is a touch screen (¶0100, Fig. 13 (Smartphone 1301); ¶0103 […The touch screen is screen and a user input device interface that acts as a mouse and keyboard of a computer…] and Fig. 14 (Tablet 1401); ¶0105).

As per claim 3, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where one or more letter and/or number combinations are preloaded on the interface component (Fig. 17 (Laser Input Files 1722); ¶0119 […The laser input file can be selected from a library of laser input files 1722…] in view of (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, buckle, embellishment, embroidery, grommet, heat transfer pattern, lace, patch, printing, foil, ribbon, 

As per claim 4, Bell in view of Robinson, as shown above, teach the system of claim 1. While Bell teaches laser finishing and heat transfer patterns (¶0168), Bell does not explicitly teach where the bonder is automated.
However, in the field of heat transfer presses, Robinson where the bonder is automated (Fig. 14; ¶0097 […Controller 600 may operate automated pressed in an automated mode to include pressure, temperature, power, and time settings, as examples, for a given application, and may provide corresponding data and information to a user for presses operated in manual mode…] in view of Fig. 15; ¶¶0102-0105 [Referring now to FIG. 15, an exemplary press 700 having a heated lower platen operation is illustrated…heat is applied to lower platen assembly 704 such that a top surface 720 of lower platen assembly 704 is sufficiently heated so that garments may be pressed for applying heat transfers or other indicia thereto…]).
The motivation for making this modification to the teachings of Bell in view of Robinson is the same as that set forth above, in the rejection of claim 1.

As per claim 5, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component is configured to allow a user upload a heat transfer pattern (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17 (Laser Input Files 1722); ¶0119 […may be a file 1718 created by the user, or may be a file uploaded or provided by the user…] and ¶0168 [The user may also select a wear pattern, associated with a laser pattern file that may be processed to create the wear pattern onto a target garment corresponding to the base garment image…Some garment features included with the garment previewing tool includes a label, fastener, 

As per claim 6, Bell in view of Robinson, as shown above, teach the system of claim 5. Bell further teaches where the interface component is configured to interpret the heat transfer pattern and map the heat transfer pattern to an interface heat transfer pattern specific to an article (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (¶¶0121-0125 [A specific version of the preview tool overlays a fabric template input file and a laser input file, and then generates an image to display them together as a representation of the laser-finished apparel. The laser input file is aligned to the garment in the fabric template input file, so that the positioning of features in the laser input file and at appropriate positions or places on the garment…Brightness, intensity, opacity, blending, transparency, or other adjustable parameters for an image layer, or any combination of these, are selected or adjusted for the laser input file, so that when the laser input file is overlaid above the fabric template image, the look of the garment will appear of simulate the look of a garment had been burned by a laser using that laser input file…In an implementation, the preview tool reduces a dpi of the combined image, to be of less dpi than the fabric template input file or the laser input file… the dpi of the laser input file is about 72 dpi, while the dpi of the preview image is about 34 dpi…] and ¶0168)).

As per claim 7, Bell in view of Robinson, as shown above, teach the system of claim 1. Bell further teaches where the interface component is configured to allow the user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 [The fabric template can be selected from a library of fabric template images 1716 or may be a new image uploaded or provided by the user. Each fabric template images is an image file of a jeans in a base fit fabric or other material. For . 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Tower et al. (US 2008/0059281 A1).

As per claim 13, Bell, as shown above, discloses the method of claim 10. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach scanning an RFID tag of the article at an RFID scanner at a self-service kiosk.
However, in the field of product analysis and recommendations, Tower et al. (hereinafter “Tower”) teaches scanning an RFID tag of an article at an RFID scanner at a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The method of Tower is applicable to the method of Bell as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell with scanning an RFID tag of the article at an RFID scanner at a self-service kiosk, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Tower and Schulte (US 2006/0157564).

As per claim 14, Bell in view of Tower, as shown above, teach the method of claim 13. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell does not teach a self-service kiosk. 
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Tower is the same as that set forth above, in the rejection of claim 13.
While Bell teaches an interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105) and a library of fabric template images (¶0118), Bell in view of Tower do not teach determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article.
However, in the field of shopping list manager and marketing data collector, Schulte teaches determining whether an article is one that exists in a database; and if the article is not in the database, retrieving information about the article (¶0084 [In the instance where a UPC or other code is not recognized by the device (i.e. does not exist in the database), the user will be prompted to instruct the device to `look up` the item in databases maintained by the manufacturer of device 1 or one or more retail stores (i.e. retrieving information about the garment from a different source), via the modem 50 or to 
The method of Schulte is applicable to the method of Bell in view of Tower as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparel design method, as taught by Bell in view of Tower with determining, by the self-service kiosk, whether the article is one that exists in a database associated with the interface; and if the article is not in the database associated with the interface, retrieving, by the self-serve kiosk, information about the article, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Bell in view of Tower in order to improve turnover of products (Schulte: ¶0102) and efficiently maintain a record of goods (Schulte: ¶0013).

As per claim 15, Bell in view of Tower and Schulte, as shown above, teach the method of claim 14. While Bell teaches a laser used for bar code scanning (¶0051), Bell does not teach where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database.
However, in the field of product analysis and recommendations, Tower teaches where information about the garment comprises attribute information stored in the RFID tag or attribute information available from an online database (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Tower is the same as that set forth above, in the rejection of claim 13.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bell in view of Robinson and Tower.

As per claim 8, Bell in view of Robinson, as shown above, teach the system of claim 7. While Bell teaches a laser used for bar code scanning (¶0051) and where the interface component is configured to allow a user to input information on a specific article in order to upload article identity information to the ordering interface (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105 in view of (Fig. 17; ¶0118 and Fig. 21 (Sales and Ordering 2126); ¶¶0152-0154)), Bell in view of Robinson do not explicitly teach where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information.
However, in the field of product analysis and recommendations, Tower teaches to allow a user to scan a label on the specific article in order to obtain article identity information (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The system of Tower is applicable to the system of Bell in view of Robinson as they share characteristics and capabilities, namely, they are directed to product analysis. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface component, as taught by Bell in view of Robinson with where the interface component is configured to allow the user to scan a label on the specific article in order to upload the article identity information, as taught by Tower. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Bell in view of Robinson in order to improve product design or guide product selection (Tower: ¶0015) and improve tailoring marketing and advertising strategy (Tower: ¶0066)

As per claim 9, Bell in view of Robinson, as shown above, teach the system of claim 1. While Bell teaches a smartphone or a tablet for a user to interact with an apparel design system via an application (¶0100, Fig. 13 (Smartphone 1301); ¶0103 and Fig. 14 (Tablet 1401); ¶0105), Bell in view of Robinson do not explicitly teach a self-service kiosk.
However, in the field of product analysis and recommendations, Tower teaches a self-service kiosk (¶0081 […For instance, the kiosk may include a barcode and/or RFID or other scanning device to obtain information from indicia on an actual product located in the store. The kiosk may then access the product quality database and provide purchase guidance data based on the indicia.]).
The motivation for making this modification to the teachings of Bell in view of Robinson and Tower is the same as that set forth above, in the rejection of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0237041 A1 (Sights et al.) discloses a processing apparel design system with intelligent asset placement involves providing garment design tool that allows previewing on computer screen of garment base customized by user with finishing pattern. The garment design tool includes first garment preview image which is showed on the computer screen comprises garment base image for garment base, option is provided for the user to select a wear pattern from menu of wear patterns.
US 10,035,340 B1 (Juarez et al.) discloses a user selects a design ultimately to be screen printed on a substrate in computer. As previously mentioned, the design may be selected from a database of designs or generated by the user (the term “select” a design, as used herein, includes both choosing, or choosing and modifying, an existing design; and generating an original or new design).
Weedlun et al.) discloses a composite design for attachment to another fabric article, comprising an underlying layer of twill fabric on one side of which a design is screen printed with plastisol based inks and heat cured.
US 2002/0121333 A1 (Sofer et al.) discloses a method using a personal computer creating creative designs and or images. The design is first created on the computer and then printed onto a heat transfer sheet. The printed design on the heat transfer sheet is then heat pressed onto the leather (Cow hide, Calf, Pig, Goat, Kid, Sheep) material. The design may also be an image such as a picture created using a digital camera or manual camera.
US 2005/0289018 A1 (Sullivan et al.) discloses systems and methods for the customized and personalized design of school, team, club, class and event branded apparel and merchandise online via dealer, client-branded and business-to-business websites without minimum orders. The invention further comprises customized design ordering, order fulfillment, image text positioning, image curing, image cutting, and pixilation methods.
US 2005/0212843 A1 (Jones et al.) discloses a workstation for producing a printed article using a quantity of a transferable marking substance includes a workstation frame, an output device and a transfer press. Each of the output device and transfer press is supported on the frame. The output device is adapted to output a transfer sheet having an imaged form thereon from the transferable marking substance. The transfer press has a heating element suitable for transferring the marking substance from the transfer sheet to the article.
Reference U of the Notice of References Cited (Silhouette Heat Transfer Vinyl Tips for Beginners) discloses a Silhouette Studio software used to select and customize designs. Once a customized design is complete, a user clicks “Send” which causes a Silhouette cutting machine to cut a heat transfer vinyl according to the customized design. After the heat transfer vinyl is cut, the user may apply a heat iron or a heat press to bond a cut customized design to a T-shirt or other fabric. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HANI KAZIMI whose telephone number is (571)272-2865.  The examiner can normally be reached on M-F: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully submitted, 
/OMAR H KAZIMI/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625